                                             Case 2:18-cv-01981-JAM-EFB Document 38 Filed 07/22/20 Page 1 of 2

                                       1    Thomas R. Bradford, Esq., Bar No.: 110230
                                            TBradford@PBBLLP.com
                                       2    Ryan A. Graham, Esq., Bar No.: 310186
                                            rgraham@pbbllp.com
                                       3    PETERSON ꞏ BRADFORD ꞏ BURKWITZ
                                            100 North First Street, Suite 300
                                       4    Burbank, California 91502
                                            818.562.5800
                                       5
                                            Attorneys for Defendant, EVELYN RENEE SMITH, M.D.
                                       6
                                       7                                            UNITED STATES DISTRICT COURT
                                       8                                         EASTERN DISTRICT OF CALIFORNIA
                                       9
                                       10   STEVEN ERIC GOULD,                                        Case No.: 2:18-CV-01981-JAM-EFB
                                                                                                      Hon. John A. Mendez (Dist. J.)
                                       11                                       Plaintiff,            Hon. Edmund F. Brennan (Mag. J.)
                                       12               v.                                            [Proposed] Order Granting Denying
PETERSON · BRADFORD · BURKWITZ




                                                                                                      Motion for Expedited Discovery
   100 North First Street, Suite 300




                                       13   CALIFORNIA DEPARTMENT OF
     Burbank, California 91502




                                            CORRECTIONS AND
                                       14   REHABILITATION, et al.,
            818.562.5800




                                                                                                      Date:
                                       15                                       Defendants.           Time:
                                                                                                      Dept:
                                       16
                                                                                                      Complaint Filed: May 20, 2019
                                       17                                                             FAC Filed: May 20, 2019
                                                                                                      Discovery Cutoff: TBD
                                       18                                                             Trial: TBD

                                       19   PLEASE TAKE NOTICE:
                                       20               The Court has considered the motion for expedited discovery filed by
                                       21   Defendant Evelyn Renee Smith, M.D. (“Dr. Smith”). Based on the Court’s review
                                       22   of the motion, the Court makes the following findings:
                                       23               1. Dr. Smith has filed a motion to dismiss the first amended complaint in its
                                       24                     entirety without leave to amend.
                                       25               2. Thus, Dr. Smith has not shown good cause to proceed with written
                                       26                     discovery under Rule 33, 34, 36, and 45.
                                       27               3. And Dr. Smith has not shown good cause to proceed with Rule 26
                                       28
                                                                                                  1
                                                                     [PROPOSED[ ORDER GRANTING MOTION FOR EXPEDITED DISCOVERY
                                                                                                        2:18-CV-0198-JAM-EFB
                                            g:\docs\efb\thinkle\prisoner\18pc1981.o.0721.docx
                                             Case 2:18-cv-01981-JAM-EFB Document 38 Filed 07/22/20 Page 2 of 2

                                       1                      disclosures.
                                       2                4. If and when defendant files an answer to the first amended complaint, the
                                       3                      court will issue a discovery and scheduling order setting deadlines for the
                                       4                      completion of discovery and the filing of dispositive motions.
                                       5    Based on such findings, the Court makes the following orders:
                                       6                1. The parties, including both Dr. Smith and Plaintiff Steven Eric Gould, may
                                       7                      proceed with discovery under Rule 33, 34, 36, and 45.
                                       8                2. The scope of this order permits the parties to take non-party depositions,
                                       9                      but party deposition remain subject to present discovery stay, until ordered
                                       10                     otherwise.
                                       11               IT IS SO ORDERED
                                       12   DATED: July 21, 2020.
PETERSON · BRADFORD · BURKWITZ




                                                                                                    Hon. Edmund F. Brennan
   100 North First Street, Suite 300




                                       13
     Burbank, California 91502




                                                                                                    Chief Magistrate Judge
                                       14
            818.562.5800




                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                                2
                                                                     [PROPOSED[ ORDER GRANTING MOTION FOR EXPEDITED DISCOVERY
                                                                                                        2:18-CV-0198-JAM-EFB
                                            g:\docs\efb\thinkle\prisoner\18pc1981.o.0721.docx
